Title: From George Washington to Lieutenant Colonel Joseph Reed, 23 April 1776
From: Washington, George
To: Reed, Joseph



My dear Sir,
New York. 23d April 1776.

I have been favourd with several of your Letters since I came to this place, some of them indeed after getting pretty well advanced on the Road towards Boston—My extreame hurry, with one kind of business and engagement or another, leaves me little more than time to express my concern for your Indisposition, and the interposition of other obstacles to prevent me from receiving that aid from you which I have been wishing for & hourly expecting.

Your Letter of the 18th descriptive of the jealousies and uneasinesses which exist among the Members of Congress is really alarming—if the House is divided, the fabrick must fall, and a few Individuals perish in the Ruins. For the occurrances of this place I shall beg leave to refer you to Mr Palfrey, who at the particular request of Mr Hancock comes to Philadelphia.
The sooner my Camp Equipage is sent to this place the better, that it may be ready for any Service I may be sent, or find necessary to go upon—If you could hire Horses to bring the Waggon &ca to this place and could conveniently & readily, sell those two you bought I would now rather wish it as the use for them is uncertain and the expence of keeping them (Provender being both scarce and dear) great—to which may be added that I have not the same occasion now as when I first required them, having taken four of the Troop Horses which were found in Boston and which answer’d the purpose exceeding well from Cambridge here to fit out my Baggage Waggons—I do not mean howevr by what I have said that you should with-hold the Horses if you cannot immediately & readily dispose of them without loss.
Inclosed is a Letter to Mr Hancock for payment for the whole. I am with sincere esteem and regard Dr Sir Yr Most Affecte Hble Ser:

Go: Washington

